Order entered January 15, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01227-CV

                 COMMERCIAL RECOVERY SYSTEMS, INC., Appellant

                                                V.

 CALIBER HOME LOANS, INC. F/K/A VERICREST FINANCIAL, INC. AND CERNO
                      SOLUTIONS, INC., Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-07683

                                            ORDER
        Appellee has filed a notice of bankruptcy indicating that appellant filed bankruptcy on or

about November 19, 2013 in the U.S. Bankruptcy Court for the Eastern District of Texas.

Pursuant to TEX. R. APP. P. 8.2, a bankruptcy suspends the appeal from the date when the

bankruptcy petition was filed until the appellate court reinstates or severs the appeal in

accordance with federal law.

        Accordingly, for administrative purposes, this cause is ABATED and will be treated as a

closed case. It may be reinstated on proper motion by any party showing that the stay has been

lifted and specifying what further action, if any, is required from this Court. See Tex. R. App. P.

8.2, 8.3(a).

                                                 /s/ JIM MOSELEY
                                                     PRESIDING JUSTICE